Title: From Benjamin Franklin to [Joseph Priestley], 16 May 1775
From: Franklin, Benjamin
To: Priestley, Joseph


Dear Friend,
Philadelphia, May 16, 1775.
You will have heard before this reaches you, of a march stolen by the regulars into the country by night, and of their expedition back again. They retreated 20 miles in [6] hours.
The Governor had called the Assembly to propose Lord North’s pacific plan; but before the time of their meeting, began cutting of throats; You know it was said he carried the sword in one hand, and the olive branch in the other; and it seems he chose to give them a taste of the sword first.
He is doubling his fortifications at Boston, and hopes to secure his troops till succour arrives. The place indeed is naturally so defensible, that I think them in no danger.
All America is exasperated by his conduct, and more firmly united than ever. The breach between the two countries is grown wider, and in danger of becoming irreparable.
I had a passage of six weeks; the weather constantly so moderate that a London wherry might have accompanied us all the way. I got home in the evening, and the next morning was unanimously chosen by the Assembly a delegate to the Congress, now sitting.
In coming over I made a valuable philosophical discovery, which I shall communicate to you, when I can get a little time. At present am extremely hurried. Yours most affectionately,
B. F
